                        UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEW MEXICO



  TONYA SUTTON,

         Plaintiff,

  v.
                                                         No. 1:18-cv-00723-PJK-KK
  HEARTLAND PAYMENT SYSTEMS,
  LLC, and JOSEPH WAYNE RIGSBY,
  SR.,

         Defendants.




                ORDER DENYING PLAINTIFF TONYA SUTTON’S
                    MOTION FOR DEFAULT JUDGMENT



       THIS MATTER is before the court on Plaintiff Tonya Sutton’s Motion for Default

Judgment as to Defendant Joseph Wayne Rigsby, Sr. (ECF No. 16). Upon consideration

thereof, the court finds the motion is not well taken and should be denied.

       Mr. Rigsby has not made an appearance in this lawsuit. When a defendant fails to

plead or defend, a plaintiff may seek a default judgment against him under Fed. R. Civ.

P. 55. Here, however, there are two impediments to entering a default judgment at this

time. First, Rule 55 requires the clerk to enter a party’s default before a default judgment

may be entered by the court; there appears to be no request, so the clerk has not yet done

so. Fed. R. Civ. P. 55(a), 55(b). Second, and more importantly, when a defendant
defaults who is alleged to be jointly liable for damages, “judgment should not be entered

against him until the matter has been adjudicated with regard to all defendants, or all

defendants have defaulted.” Hunt v. Inter-Globe Energy, Inc., 770 F.2d 145, 147 (10th

Cir. 1985) (quoting 10A Charles Alan Wright & Arthur R. Miller, Federal Practice &

Procedure § 2690); see also Frow v. De La Vega, 82 U.S. (15 Wall.) 552, 554 (1872).

Until the court resolves the merits of this case, default judgment against Mr. Rigsby

would be premature.

       NOW, THEREFORE, IT IS ORDERED that Ms. Sutton’s Motion for Default

Judgment (ECF No. 16) filed September 24, 2018, is denied.

       DATED this 24th day of April 2019, at Santa Fe, New Mexico.


                                                 Paul Kelly, Jr.
                                                 United States Circuit Judge
                                                 Sitting by Designation




                                             2
